 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                           No. CR-17-01601-001-TUC-JGZ (JR)
10                  Plaintiff,                           ORDER
11   v.
12   Juan Carlos Bermudez-Zamora,
13                  Defendant.
14
15          Defendant Juan Carlos Bermudez-Zamora plead guilty to the offense of illegal
16   reentry after deportation in violation of 8 U.S.C. §1326. (Doc. 51.) Pending before the
17   Court is Defendant’s Objection to the Presentence Investigation Report (PSI) guideline
18   calculation. (Doc. 48.) The PSI proposes a ten-level adjustment to Defendant’s base
19   offense level pursuant to U.S.S.G. § 2L1.2(b)(3)(A). That section calls for a ten-level
20   increase:
21          [i]f, after the defendant was ordered deported or ordered removed from the
            United States for the first time, the defendant engaged in criminal conduct
22          that, at any time, resulted in--(A) a conviction for a felony offense (other than
            an illegal reentry offense) for which the sentence imposed was five years or
23          more . . . .
24   U.S.S.G. § 2L1.2(b)(3)(A).
25          After the Defendant was deported or removed from the United States for the first
26   time, he was convicted of a felony for which he received a sentence of greater than five
27   years. In 2005, Defendant was convicted of the offense of petty theft with priors and was
28   sentenced to seven years’ imprisonment. (Doc. 69 at 7.) According to the PSI, Defendant’s
 1   offense involved the theft of two beers from a store. Defendant served five years before
 2   he was released in 2010. (Id.)
 3          In November 2014, California enacted Proposition 47, which allowed persons who
 4   had completed a sentence for a felony conviction and who “would have been guilty of a
 5   misdemeanor under this act had this act been in effect at the time of the offense” to apply
 6   for redesignation of the conviction as a misdemeanor. Cal. Penal Code § 1170.18(f)-(g)
 7   (codifying Proposition 47). Prop. 47 further provided that a felony redesignated as a
 8   misdemeanor “shall be considered a misdemeanor for all purposes,” with exceptions not
 9   relevant here. Cal. Penal Code § 1170.18(k). On October 21, 2015, Defendant’s petty theft
10   offense was reclassified as a misdemeanor pursuant to Proposition 47. (Doc. 48 at 1, 2.)
11   Almost two years later, on September 23, 2017, Defendant was arrested and charged with

12   illegal reentry after deportation. (Doc. 69 at 1.)

13          Defendant argues that his 2005 petty theft conviction does not qualify as a prior

14   felony conviction under U.S.S.G. § 2L1.2(b)(3)(A) because the offense had been statutorily

15   deemed a misdemeanor prior to his illegal reentry in September 2017. (Doc. 48 at 2.)

16   Defendant reasons that because the reclassification of his conviction as a misdemeanor in
     2015 is retroactive under state law, Defendant’s “prior is and has always been a
17
     misdemeanor,” including for the purpose of federal sentencing enhancement under
18
     § 2L1.2(b)(3). (Doc. 62 at 5.) The Government argues that the 2005 conviction was a
19
     felony implicated by § 2L1.2(b)(3)(A).
20
            The cases cited by the parties do not directly address the applicability of
21
     § 2L1.2(b)(3)(A) in light of Cal. Prop. 47’s redesignation of felony offenses. The cases
22
     pertain to different guideline provisions with different criteria. See McNeill v. United
23
     States, 563 U.S. 816, 818, 823 (2011) (under the Armed Career Criminal Act, “the
24
     ‘maximum term of imprisonment’ for a defendant’s prior state drug offense is the
25
     maximum sentence applicable to his offense when he was convicted of it” because “[i]t
26
     cannot be correct that subsequent changes in state law can erase an earlier conviction for
27
     ACCA purposes”) (emphasis added)); United States v. Norwood, 733 Fed. Appx. 387, 389
28
     (9th Cir. 2018) (unpublished) (addressing the calculation of criminal history points under


                                                  -2-
 1   USSG § 4A1.1(a) for a drug offense under 21 U.S.C. § 841); United States v. Diaz, 838
 2   F.3d 968 (9th Cir. 2016) (concluding that the defendant was not entitled to resentencing
 3   for drug offense when his prior felony drug convictions were reclassified as misdemeanors
 4   pursuant to Cal. Prop. 47; section 841 explicitly applies when a defendant (1) commits a
 5   federal drug offense (2) after being convicted of two or more felony drug offenses that have
 6   “become final.”); United States v. Pagan, No. CR 14-00684, 2016 WL 8729980, at *6
 7   (C.D. Cal. Apr. 1, 2016) (where federal drug offense sentencing law, 21 U.S.C. § 802(44),
 8   “defines a ‘felony drug offense’ in the present sense, meaning that the prior offense must
 9   be one that ‘is’ punishable by imprisonment of more than a year,” felonies reclassified as
10   misdemeanors pursuant to Cal. Prop. 47 could not support sentence enhancement for 21
11   U.S.C. § 841 violation) (emphasis added); United States v. Yepez, 704 F.3d 1087, 1090

12   (9th Cir. 2012) (nunc pro tunc termination of defendants’ probationary sentence as of one

13   day before defendants committed federal crime did not erase their prior criminal history

14   such that they became eligible for safety valve relief from mandatory minimum sentence

15   pursuant to U.S.S.G. § 4A1.2); United States v. Salazar-Mojica, 634 F.3d 1070 (9th Cir.

16   2011) (district court correctly applied sentence enhancement under now-repealed U.S.S.G.
     § 2L1.2(b)(1)(A)(ii), which looked to convictions at time of first deportation, where
17
     defendant’s state prior was still classified as a felony when defendant was first deported).
18
            There is no indication whether the drafters of § 2L1.2(b)(3) intended that it apply
19
     when a felony is redesignated as a misdemeanor. It appears that the phrase “at any time”
20
     in § 2L1.2(b)(2) and (b)(3) was added to address situations where a defendant committed
21
     a crime prior to being deported but was convicted of that crime after the deportation. The
22
     November 2018 Amendment to § 2L1.2(b), which added the “at any time language,” also
23
     added Note 5, which states that “[t]here may be cases in which the criminal conduct
24
     underlying a prior conviction occurred both before and after the defendant was ordered
25
     deported or ordered removed from the United States for the first time.” U.S.S.G. § 2L1.2
26
     cmt. n.5.
27
            Based on the plain language of the guideline, the Court concludes that the ten-level
28


                                                 -3-
 1   enhancement set forth in U.S.S.G. § 2L1.2(b)(3)(A) is applicable. Section 2L1.2(b)(3)(A)
 2   requires a 10-level increase where “the defendant engaged in criminal conduct that, at any
 3   time, resulted in--(A) a conviction for a felony offense (other than an illegal reentry
 4   offense) for which the sentence imposed was five years or more . . . .” The phrase “at any
 5   time” is unique to § 2L1.2(b)(3). None of the other sentencing provisions in cases cited by
 6   the parties contain such broad language. The Court “must interpret statutes as a whole,
 7   giving effect to each word and making every effort not to interpret a provision in a manner
 8   that renders other provisions of the same statute inconsistent, meaningless or superfluous.”
 9   Boise Cascade Corp. v. U.S. E.P.A., 942 F.2d 1427, 1432 (9th Cir. 1991). Unlike the
10   sentencing provisions at issue in the cases cited by the parties, which expressly contemplate
11   time periods within which prior sentences must have occurred to qualify as predicate
12   offenses, the “at any time” language in U.S.S.G. § 2L1.2(b)(3) broadly encompasses all
13   prior convictions that, at any time, resulted in a felony conviction with a sentence of five
14   years or more. See, e.g., U.S.S.G. § 4A1.2(d)-(e).          Applying the plain language,
15   Defendant’s 2005 conviction falls within the requirements for the ten-level enhancement.
16   In 2005 Defendant engaged in criminal conduct which resulted in a felony conviction with
17   a sentence of more than five years. Thus, the fact that the state of California subsequently
18   deemed the conviction a misdemeanor does not erase that historical fact, particularly in the
19   application of the federal sentencing guidelines.
20          The Court notes that inequities as to this result may be addressed by other provisions
21   of the sentencing guidelines as well as arguments for a variance.
22          THEREFORE, IT IS ORDERED that Defendant’s Objection to the Presentence
23   Report is OVERRULED. (Doc. 48.)
24          Dated this 13th day of December, 2018.
25
26
27
28


                                                 -4-
